 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   TIMOTHY DURHAM,                                 Case No.: 2:17-cv-00596 - JLT
12                 Plaintiff,                        ORDER AFTER NOTICE OF SETTLEMENT
                                                     (Doc. 104)
13          v.
14   FCA US LLC,
15                 Defendant.
16
17          The parties report they had come to terms of settlement. (Doc. 104) They indicate they will
18   seek dismissal of the action soon. Id. at 2. Thus, the Court ORDERS:
19          1.     The stipulation to dismiss or the motion for attorneys; fees the action SHALL be filed
20   no later than December 13, 2019;
21          2.     All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court imposing
23   sanctions, including the dismissal of the action.
24
25   IT IS SO ORDERED.
26      Dated:    October 18, 2019                           /s/ Jennifer L. Thurston
27                                                   UNITED STATES MAGISTRATE JUDGE

28
